DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 14-20 are withdrawn.
Claims 1-13 have been examined on the merits.

Election/Restrictions
Applicant’s election of Invention I, claims 1-13, in the reply filed on 12/21/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in Japan on 06/14/2018. It is noted that applicant has filed a certified copy of the application, JP 2018-113761, as required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2019 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.

Specification
The disclosure is objected to because of the following informalities:
Pg. 2, ln. 15, “line A-A” should read “line A’-A”
Appropriate correction is required.	

Claim Interpretation
The phrase, “for solid battery” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process  or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitation are able to stand alone. See In re Hirao, 535 F2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v Robie, F.2d 15, 152, 88 USPQ 478, 481 (CCPA 1951).
The claim limitations “filamentary positive electrode” and “filamentary negative electrode”, have been interpreted to mean an electrode comprised of filaments, fibers, wires, rods, threads, strands and the like.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutsumi et al. (JP2003317794A, machine translated used for rejection below) hereinafter Tsutsumi.

Regarding claim 1, Tsutsumi discloses a filamentary positive electrode (“positive electrode”; [0008]), comprising: 
a positive electrode active material layer (“positive electrode active material”; [0008]), which comprises a positive electrode active material (“nickel/nickel hydroxide”; [0009]), on a surface (“coating the surface”; [0008]) of a conductive positive electrode filament (“fibrous material having electron conductivity”; [0008]); and a positive electrode electrolyte layer, (“porous material”; [0008]; “solid electrolytes”; [0011]) which comprises an electrolyte (“NAFION®”; [0011]), on an outer side (“further coating the outside”; [0008]) of the positive electrode active material layer ([0008]).

claim 2, Tsutsumi discloses a battery (“fiber battery”; [0008]) comprising the filamentary positive electrode ([0008]) according to claim 1, and a negative electrode ([0008]), wherein the negative electrode ([0008]) comprises a conductive negative electrode filament (“fibrous material having electron conductivity”; [0008]), and the positive electrode ([0008]) and the negative electrode are laminated alternately (“ side by side, or laminated | stacked”; [0012]; “warp and weft”; [0008]))

Regarding claim 3, Tsutsumi discloses wherein the negative electrode ([0008]) comprises a negative electrode active material layer (“negative electrode active material is cadmium”; [0009]), which comprises a negative electrode active material (“cadmium”; [0009]), on a surface  (“coated with a negative electrode active material on the surface of a fibrous material”; [0008]) of the conductive negative electrode filament ([0008]).

Regarding claim 4, Tsutsumi discloses wherein the negative electrode ([0008]) comprises a negative electrode electrolyte layer (“porous material”; [0008]; “solid electrolytes such as Nafion”; [0011]), which comprises an electrolyte (“Nafion”; [0011]), on an outer side (“the outside is a porous material”; [0008]) of the negative electrode filament ([0008]).

Regarding claim 5, Tsutsumi discloses wherein the negative electrode ([0008]) comprises a negative electrode electrolyte layer (“porous material”; [0008]; “solid electrolytes such as NAFION”; [0011]), which comprises anPage 2 of 7Customer No.: 31561 Docket No.: 86753-US-397Application No.: 16/439,714electrolyte (“NAFION”; [0011]), on an outer side (“the outside is a porous material”; [0008]) of the negative electrode filament ([0008]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al. (JP2003317794A, machine translated used for rejection below) hereinafter Tsutsumi.

Regarding claims 6, 7 and 8, Tsutsumi discloses all claim limitations of the present invention as set forth above. Further, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Also see MPEP 2144.

	Therefore, Tsutsumi’s disclosure as set forth above is not patentably distinct from the claimed invention with regards to the instant claim limitation of “a distance between the positive electrode filament and the negative electrode filament is 3.4 µm or less”.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al. (JP2003317794A, machine translated used for rejection below) hereinafter Tsutsumi in view of Tsujiko et al. (US 2016/0226096 A1) hereinafter Tsujiko.

Regarding claims 9-13, Tsutsumi discloses all claim limitations of the present invention as set forth above. In addition, Tsutsumi discloses that the positive electrode electrolyte layer (“porous material”; [0008]; “solid electrolytes”; [0011]) and negative electrode electrolyte layer (“porous material”; [0008]; “solid electrolytes such as NAFION”; [0011]) have no electron conductivity but have ion conductivity ([0008]; [0011]). Further, Tsutsumi discloses that the diffusion of ions is rate limiting ([0003-0004]). However, Tsutsumi fails to disclose wherein a thickness of the positive electrode electrolyte layer is larger than a thickness of the negative electrode electrolyte layer.
Tsujiko discloses a solid battery (“all-solid-state battery 10”; [0029]; Fig. 1; element 10) comprising:
 a positive electrode (“cathode 1”; “cathode side electrolyte layer 4” [0029]; Fig. 1; element 1 and 4) that comprises a positive electrode active material layer (“cathode 1; [0029]; Fig. 1; element 1), that may contain a conductive positive electrode filament (“conductive material”; “vapor-grown carbon fiber”; “carbon nanotube”; “carbon nanofiber”; [0040]); and a positive electrode electrolyte layer (“cathode side electrolyte layer 4”; [0029]; Fig. 1; element 4), on an outer side (Fig. 1) of the positive electrode active material layer (element 1); 

a negative electrode (“anode 2”; “anode side electrolyte layer 5”; [0029]; Fig. 1; element 2 and 5); comprised of a negative electrode active material layer (“anode 2”; [0029]; Fig. 1; 
wherein the filamentary positive electrode (element 1 and 4) and the filamentary negative electrode (element 2 and 5) are laminated alternately (Fig. 1).

In addition, Tsujuki discloses that it is preferable that a thickness ([0045]) of the negative electrode electrolyte layer (“BR electrolyte layer”; [0031]; Fig. 1; element 5) is thinner than ([0045]) a thickness ([0045]) of the positive electrode electrolyte layer (“PVdF electrolyte layer”; [0031]; Fig. 1; element 4) “in view of easily increasing the ion conductive performance” ([0045]).
 
Tsutsumi and Tsujuki are analogous art from the same field of endeavor, namely the fabrication of filamentary batteries with solid electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Tsutsumi’s invention by employing the positive and negative electrolyte layers and relative thicknesses of the same, taught by Tsujuki, in order to easily improve the ion conductive performance of Tsutsumi’s battery, as recognized by Tsujuki.




Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujiko et al. (US 2016/0226096 A1) hereinafter Tsujiko.

Regarding claim 1, Tsujiko discloses filamentary positive electrode (“cathode 1”; “cathode side electrolyte layer 4” [0029]; Fig. 1; element 1 and 4) comprising: a positive electrode active material layer (“cathode 1; [0029]; Fig. 1; element 1), which comprises a positive electrode active material (“cathode active material”; [0029]; [0038]), and may contain a conductive positive electrode filament (“conductive material”; “vapor-grown carbon fiber”; “carbon nanotube”; “carbon nanofiber”; [0040]); and a positive electrode electrolyte layer (“cathode side electrolyte layer 4”; [0029]; Fig. 1; element 4), which comprises an electrolyte ([0041]), on an outer side (Fig. 1) of the positive electrode active material layer (element 1).

Regarding the instant claim limitation “on a surface of a conductive positive electrode filament”, Tsujiko’s disclosure of a positive electrode active material layer (“cathode 1; [0029]; Fig. 1; element 1) in which an active material (“cathode active material”; [0029]; [0038]) and a filament (“vapor-grown carbon fiber”; “carbon nanotube”; “carbon nanofiber”; [0040]) are combined has been interpreted as an active material layer (element 1) in which the active material ([0029]; [0038]) and filament ([0040]) are inherently in contact with each other wherein an active material ([0029]; [0038]) is necessarily on at least on one surface of a conductive positive electrode filament ([0040]). 

Regarding claim 2, Tsujiko discloses a solid battery (“all-solid-state battery 10”; [0029]; Fig. 1; element 10) comprising the filamentary positive electrode (element 1 and 4) according to claim 1 and a filamentary negative electrode (“anode 2”; “anode side electrolyte layer 5”; [0029]; Fig. 1; element 2 and 5), wherein the negative electrode (element 2 and 5) may comprise a conductive negative electrode filament (“conductive material”; [0044]; “vapor-grown carbon fiber”; “carbon nanotube”; “carbon nanofiber”; [0040]), and the filamentary positive electrode (element 1 and 4) and the filamentary negative electrode (element 2 and 5) are laminated alternately (Fig. 1).

Regarding claim 3, Tsujiko discloses wherein the filamentary negative electrode (element 2 and 5) comprises a negative electrode active material layer (“anode 2”; [0029]; Fig. 1; element 2), which comprises a negative electrode active material (“anode active material”; [0029]; [0043]), and may contain a conductive negative electrode filament ([0044]; [0040]).

Regarding the instant claim limitation “on a surface of a conductive negative electrode filament”, Tsujiko’s disclosure of a negative electrode active material layer (element 2) in which an active material ([0029]; [0043]) and a filament ([0044]; [0040]) are combined has been interpreted as an active material layer in which the active material ([0029]; [0043]) and filament ([0044]; [0040]) are inherently in contact with each other wherein an active material ([0029]; [0043]) is necessarily on at least on one surface of a conductive negative electrode filament ([0044]; [0040]). 

claim 4, Tsujiko discloses wherein the filamentary negative electrode (element 2 and 5) comprises a negative electrode electrolyte layer (“anode side electrolyte layer 5”; [0029]; Fig. 1; element 5), which comprises an electrolyte ([0041]), on an outer side (Fig. 1) of the negative electrode filament ([0044]; [0040]).

Regarding claim 5, Tsujiko discloses wherein the filamentary negative electrode (element 2 and 5) comprises a negative electrode electrolyte layer (“anode side electrolyte layer 5”; [0029]; Fig. 1; element 5), which comprises an electrolyte ([0041]), on an outer side (Fig. 1) of the negative electrode filament ([0044]; [0040]).

Regarding claims 6, 7 and 8, Tsujiko discloses wherein a distance (“the thickness of the solid electrolyte layer (here, it is the total thickness…)”; [0045]) between the positive electrode active material layer (“cathode 1; [0029]; Fig. 1; element 1) containing the positive electrode filament ([0040]) and the negative electrode active material layer (element 2) containing the negative electrode filament (“anode side electrolyte layer 5”; [0029]; Fig. 1; element 5) is “preferably no less than 0.1 µm and more preferably no less than 1 µm for example. Further, the thickness of the solid electrolyte layer is preferably no more than 1 mm and more preferably no more than 100 µm” ([0045]).

Further, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	


Regarding claims 9, 10, 11, 12 and 13, Tsujuki discloses wherein a thickness ([0045]) of the negative electrode electrolyte layer (“BR electrolyte layer”; [0031]; Fig. 1; element 5) is thinner than ([0045]) a thickness ([0045]) of the positive electrode electrolyte layer (“PVdF electrolyte layer”; [0031]; Fig. 1; element 4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253.  The examiner can normally be reached on M-F 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Laios can be reached on (571) 272-9808.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727